Citation Nr: 0001551	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen the veteran's previously denied 
claim of service connection for PTSD.  

The Board notes that in a September 1998 rating decision, the 
RO denied service connection for tinnitus, claimed as 
secondary to the service-connected post-operative residuals 
of a deviated nasal septum; and denied a compensable rating 
for the post-operative residuals of a deviated nasal septum.  
These determinations were confirmed by the RO in an August 
1999 rating decision.  The record does not reflect that the 
veteran has appealed those decisions; therefore, those issues 
will not be addressed in this decision.  


FINDINGS OF FACT

1.  In a March 1988 decision, the Board denied the veteran's 
claim of service connection for PTSD, based upon a finding 
that the veteran had not presented evidence of the existence 
of a recognizable stressor sufficient to cause PTSD.  In 
August 1992, the RO found that new and material evidence had 
not been submitted to reopen the claim.  Those decisions were 
final.  

2.  Certain evidence received since the August 1992 denial 
bears directly and substantially upon the issue of service 
connection for PTSD, and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  

3.  The veteran served in the Republic of Vietnam; he has 
alleged having been exposed to stressor events in service; 
and VA hospitalization reports have indicated that he may 
have PTSD as a result of his military service.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of service connection for PTSD is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The veteran has submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 indicates that he was awarded the 
Vietnam Service Medal, and the National Defense Service 
Medal.  Service records indicate that he served in Vietnam 
from February 1967 to April 1968, with the 52nd Aviation 
Battalion.  His Military Occupational Specialty (MOS) was 
listed as Field Wireman.  It was noted that he participated 
in Phase II of the Vietnam Counter-Offensive.  

His service medical records do not document any complaints 
of, or treatment for a psychiatric disorder, including PTSD.  

In March 1988, the Board denied the veteran's original claim 
for service connection for PTSD.  The Board concluded that 
service connection could not be granted because the veteran 
had not presented evidence of the existence of a recognizable 
stressor event in service sufficient to cause PTSD.  That 
decision was final.  38 U.S.C.A. § 7104.  

The evidence of record used as a basis for the March 1988 
decision included a November 1986 discharge summary from the 
Buffalo, New York, VA Medical Center (VAMC), which showed a 
diagnosis of delayed, chronic, PTSD, as well as numerous 
other VA discharge summaries which showed diagnoses of 
substance abuse, alcohol abuse, depression, and anxiety.  
During a period of hospitalization at the Buffalo VAMC from 
May 30, 1986, to June 26, 1986, it was noted that a social 
worker indicated that the veteran refused to give a military 
history and was vague about his Vietnam experiences.  
Psychological testing did not reveal any elements of PTSD.  
The discharge diagnoses were dysthymic disorder and alcohol 
dependence, in partial remission.  Statements provided by the 
veteran, in August and September 1986, recounted various 
stressor events to which he asserted he was exposed during 
his service in Vietnam, including mortar attacks, explosions, 
attacks on the camp, and having to pick up body parts.  Based 
upon this evidence, the Board concluded that the veteran had 
not presented evidence of the existence of a recognizable 
stressor sufficient to cause PTSD.  

Subsequent to the Board's March 1988 decision, the veteran 
submitted a request to reopen his claim in June 1992.  He 
requested that the RO obtain copies of his hospitalization 
records from the Buffalo VAMC.  He also listed several 
stressor events he said he had experienced in service.  In an 
August 1992 rating decision, the RO declined to reopen the 
claim, concluding that the additional evidence did not 
establish that the veteran was exposed to a stressor that was 
supported or supportable by the record.  The veteran filed a 
Notice of Disagreement (NOD) with this determination in 
December 1992, and the RO provided him with a Statement of 
the Case in February 1993.  However, he failed to file a 
timely substantive appeal, and the decision became final.  
38 U.S.C.A. § 7105.  

The veteran filed another request to reopen his claim in 
December 1994.  He submitted a certificate of completion of 
the PTSD treatment program at the Buffalo VAMC in March 1995, 
and requested that full treatment reports from that facility 
be obtained.  These records document that the veteran was 
hospitalized on several occasions for exacerbations of his 
PTSD.  The RO sent a letter to the veteran requesting 
information pertaining to the stressors he had experienced in 
service.  However, he did not reply.  In a January 1996 
rating decision, the RO determined that the additional 
evidence was not new and material; hence, the claim for 
service connection for PTSD could not be reopened.

In September 1996, the veteran's representative submitted an 
NOD, accompanied by a statement of the veteran which 
indicated that he had been assigned to the 52nd Combat 
Aviation Group and served in Vietnam from October 1966 to 
February 1968.  He also related that he was blown out of a 
truck when a land mine exploded; during the Tet offensive in 
1968, that he was subjected to mortar and rocket attacks for 
three days straight; and that he and other troops mistakenly 
shot into an ARVN compound, killing and wounding at least 38 
people, including women and children.  In a September 1997 
Supplemental Statement of the Case (SSOC), the RO confirmed 
the denial of service connection.  The veteran appealed the 
RO's determination to the Board.  

In an August 1999 SSOC, the RO considered the veteran's claim 
in light of the amended version of 38 C.F.R. § 3.304(f), as 
well as the ruling issued by the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998).  However, the claim remained denied.  

In his November 1999 Informal Hearing Presentation, the 
veteran's representative noted that 38 C.F.R. § 3.304(f) had 
been amended, that mental disorders were to be evaluated in 
accordance with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), and that the 
Federal Circuit's decision in Hodge v. West, supra, was 
controlling in the present case.  

II.  Analysis

A.  New and Material Evidence

In March 1988, the Board denied the veteran's initial claim 
for service connection for PTSD.  In August 1992, the RO 
denied his claim to reopen.  As a result, the Board may now 
consider the veteran's claim for service connection on the 
merits only if "new and material evidence" has been 
presented or secured since the claim was finally disallowed 
on any basis.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet.App. 273, 285 (1996); Manio v. Derwinski, 1 
Vet.App. 144, 145-46 (1991).  

Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States States Court of 
Appeals for Veterans Claims had previously held that the 
Secretary of Veterans Affairs, and on appeal, the Board, were 
required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio, supra.  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203 (1999) (en banc).  In addition, Hodge 
overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
Federal Circuit Court has held that the regulatory standard 
alone must be the test of materiality.  Hodge, supra.  
Therefore, the ruling in Hodge must be considered as easing 
the veteran's evidentiary burden in seeking to reopen a 
previously and finally denied claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 
321, 326 (1999), noting that Hodge did not deal with the test 
for determining whether evidence is new, which is a 
determination separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
in order to reopen a previously and finally denied claim 
there must be new and material evidence entered into the 
record since the most recent denial on any basis, either on 
the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this 
time, in connection with the veteran's attempt to reopen his 
claim, is that which has been submitted since the RO's August 
1992 rating decision.  

Applying these guidelines, the Board has reviewed the 
additional evidence that has been associated with the claims 
folder since the August 1992 denial.  As suggested by the 
factual background set out above, evidence available to the 
RO in August 1992 did not indicate that the veteran served in 
combat, and did not demonstrate a confirmed stressor to 
support a diagnosis of PTSD.  

Evidence received since the prior denial includes the 
veteran's assertions that he was exposed to stressors in 
service, and records which document that his unit may have 
operated under "combat conditions," and VA records which 
document treatment for PTSD which has been related to his 
military service.  While, as previously noted by the RO, the 
claimed stressors have not been verified, there has been no 
attempt at verification of the events through official 
channels.  In addition, contrary to the RO's assertion in its 
August 1999 SSOC, the veteran's lay statements must be 
presumed credible for the purpose of determining whether they 
are material; see Evans, Justus, supra; and must be presented 
to the United States Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the Environmental Support 
Group, or ESG) for attempted verification.

Therefore, the Board finds that the additional evidence 
presented by the veteran is new and material as defined by 
the governing regulation, because it bears directly and 
substantially upon the issue at hand, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the underlying claim.  Accordingly, the 
Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen his claim of service 
connection for PTSD.  38 C.F.R. § 3.156(a).  

Since new and material evidence has been presented which 
requires the claim to be reopened under 38 C.F.R. § 3.156(a), 
the Board must now determine whether the claim of service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Elkins, supra.  

B.  Well Groundedness

In this regard, the Board notes that, in order for any claim 
for VA benefits to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus (that is, a link or 
connection) between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet.App. 19, 21 (1993).

More specifically, in order for a claim for PTSD to be well 
grounded, the veteran must submit medical evidence of a 
current disability, lay evidence (presumed to be credible at 
this stage of the claim) of an in-service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet.App. 128 (1997).

In addition, as pointed out by the veteran's representative 
in his November 1999 Informal Hearing Presentation, the Court 
of Appeals for Veterans Claims, in Cohen, supra, stated, with 
respect to the sufficiency of stressors to support a 
diagnosis of PTSD, that a more subjective test has been 
adopted under the American Psychiatric Association's DSM-IV 
manual.  In order for a stressor to sufficiently support a 
diagnosis of PTSD, a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and the person's 
response involved intense fear, helplessness, or horror.  

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  

Applying these standards to the current claim, the Board 
notes that the veteran served with the U.S. Army in the 52nd 
Aviation Battalion in Vietnam.  His DD Form 214 lists his 
military occupational specialty as Field Wireman.  In various 
statements, he has recounted stressor events that he asserts 
he experienced or witnessed during his tour of duty in 
Vietnam.  Those incidents, the veteran asserts, were 
extremely stressful.  For the purpose of determining the 
well-groundedness of his claim, these contentions will be 
deemed credible, as required by law.  See King, supra.

Recent VA hospitalization records indicate that the veteran 
has been diagnosed with chronic, delayed PTSD due to his 
service in Vietnam.  However, these records also document 
problems with alcohol and substance abuse.  In considering 
all the evidence of record, the Board finds, on a preliminary 
basis, that the claim is plausible, as there is evidence of a 
stressor incident or incidents in service, evidence of a 
current disability, and also seemingly competent evidence 
that he has PTSD as a result of the stressors experienced in 
service.  See Caluza, Cohen, supra.  


ORDER

New and material evidence has been presented, and the claim 
of service connection for PTSD is reopened; the claim is well 
grounded, thereby giving rise to a duty to assist in its 
development.  To this extent, the appeal is granted.  


REMAND

For the reasons briefly set forth above, the Board has found 
the veteran's claim to be well grounded.  However, once a 
PTSD claim has been determined to be well grounded, that does 
not necessarily mean the claim will be granted.  The United 
States Court of Appeals for Veterans Claims has emphasized 
that -

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996); West v. Brown, 7 Vet.App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).

As noted above, the establishment of a "plausible" claim 
does not dispose of the issues in this case.  The Board must 
review the claim on its merits and account for the evidence 
which it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In addition, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

The current record does not contain sufficient evidence to 
establish combat participation by the veteran during his 
service in Vietnam.  His service records show no awards or 
decorations which would appear to indicate that he engaged in 
combat with the enemy.  The veteran has recalled several 
incidents during his tour of duty in Vietnam that he 
considered stressful.  However, as noted above, no attempt to 
verify these events has been made.  Nonetheless, medical 
professionals have diagnosed the veteran with PTSD due to his 
service in Vietnam.  

In view of these facts, we believe the RO should obtain more 
specific information from the veteran regarding his alleged 
stressors in an attempt to verify those events.  Thereafter, 
if a verified stressor is found, the veteran should be 
scheduled for a psychiatric examination to determine whether, 
in fact, a diagnosis of PTSD is appropriate.  This 
examination is particularly important, since other diagnoses 
have been made which may account for the veteran's 
psychiatric symptoms, including alcohol and substance abuse, 
and dysthymia.  

We also note that, with regard to combat veteran status, in 
VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
reported that the determination of what evidence could be 
satisfactory as to whether a veteran "engaged in combat with 
the enemy," for purposes of analysis of a claim under 
38 U.S.C.A. § 1154(b), necessarily depends upon the facts of 
each case.  Determining whether evidence establishes that a 
veteran engaged in combat with the enemy requires evaluation 
of all pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  In addition, the General Counsel noted that there 
is no statutory or regulatory limitation upon the types of 
evidence that can be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that he engaged 
in combat with the enemy, and VA must consider any such 
evidence in connection with all other pertinent evidence of 
record.

Furthermore, the General Counsel opined that whether a 
particular statement in service department records which 
indicates that the veteran participated in a particular 
"operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in that case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  However, 
there could be circumstances in which the context of a 
particular service department record indicated that reference 
to a particular operation or campaign reflected engagement in 
combat.  The General Counsel also held that evidence of 
participation in a particular "operation" or "campaign" 
would have to be considered by VA in relation to other 
evidence of record, even if it did not, in itself, 
conclusively establish engagement in combat with the enemy.  

The Board is cognizant that, while the RO made several 
attempts to elicit stressor information from the veteran, it 
appears that this duty to assist the veteran has been 
frustrated by the veteran's failure to specifically describe 
his claimed in-service stressors.  The veteran is hereby 
advised that, while VA does have a duty to assist him in the 
development of his claim, that duty is not limitless.  His 
cooperation in responding to requests for information and 
reporting for scheduled examinations is required.  We wish to 
emphasize that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet.App. 480, 483 (1992). 

Finally, the Board notes that, as pointed out by the 
veteran's representative in the November 1999 Informal 
Hearing Presentation, as well as the RO in its August 1999 
SSOC, at the time the veteran initiated his claim for service 
connection for PTSD, 38 C.F.R. § 3.304(f), the applicable 
regulation, provided, in pertinent part, as follows:

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service 
stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed 
in-service stressor.

That regulation was recently amended, and now provides, in 
pertinent part:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999), now codified at 
38 C.F.R. § 3.304(f) (1999).  That amendment implemented the 
Cohen decision, which held that 38 C.F.R. § 3.304(f) did not 
adequately reflect the law of the governing statute, 
38 U.S.C.A. § 1154(b).  The effective date of the amendment 
is March 7, 1997, the date the Cohen decision was issued by 
the Court.  

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and ask 
him to provide a list of the dates and 
locations of all VA or non-VA treatment for 
PTSD, from his discharge from service to the 
present.  The RO should take appropriate steps 
to obtain copies of all of the veteran's 
records of treatment or hospitalization from 
any VAMC's identified, as well as any 
additional records of treatment from any other 
source identified by the veteran, which are not 
already in the claims file, and associate them 
with the record.  

2.  The RO should contact the veteran in order 
to afford him another opportunity to provide 
further details concerning his claimed in-
service stressors.  The RO should ask the 
veteran to provide specific information, 
including dates, places, unit assignments, 
information concerning any other individuals 
involved in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail, and any other circumstances 
surrounding these events, including, to the 
extent possible, the number of casualties 
involved.  The veteran should be advised that 
this information is vitally necessary to obtain 
supportive evidence of his claimed stressful 
events and that he must be as specific as 
possible because, without such details, an 
adequate search for verifying information 
cannot be conducted.  The veteran must also be 
advised that failure to comply with VA's 
request for information could have an adverse 
impact on his claim.  

3.  With the additional information obtained 
and the evidence currently of record, the RO 
should review the file and prepare a summary of 
all the claimed stressors.  This summary, 
together with a copy of the veteran's DD Form 
214 and all associated documents, should be 
sent to the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150.  The USASCRUR 
should be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, including unit 
records from the 52nd Aviation Battalion during 
his tour of duty in Vietnam.  If the USASCRUR 
advises the RO that the requested information 
must be obtained through other organizations or 
offices, the RO should follow-up with any 
additional source(s) as advised.  

4.  Next, the RO must make a specific 
determination, based upon the complete record, 
including the USASCRUR's response, as to 
whether the veteran was exposed to a stressor 
or stressors in service, and if so, the nature 
of the specific stressor or stressors.  The RO 
must also specifically render a finding as to 
whether the veteran "engaged in combat with 
the enemy," for the purpose of applying the 
conclusive provisions of 38 C.F.R. § 3.304(f).  
If the RO determines that the record 
establishes the existence of a stressor or 
stressors, the RO must specify what stressor or 
stressors in service it has determined are 
established by the evidence.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

5.  Upon completion of the above, and if any 
verified stressor or stressors have been found, 
the veteran should be afforded a VA psychiatric 
examination.  The purpose of the examination 
will be to determine whether the complete 
record supports a clear diagnosis of PTSD.  If 
the veteran is found to have PTSD, the examiner 
should express an opinion for the record as to 
whether the veteran's claimed stressor(s) from 
his military service are etiologically related 
to any current PTSD.  The examining physician 
should specifically identify which stressors 
are linked to any diagnosed PTSD, with 
reference to the stressor(s) determined by the 
RO to be established by the record.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and 
reasoning which form the basis of the opinions 
requested should be clearly set forth.  The 
claims folder and a copy of this Remand must be 
made available to the examiner prior to the 
examination, in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  A notation to the effect that 
this record review took place should be 
included in the examination report.  

6.  The RO should then review the record and 
readjudicate the claim of service connection 
for PTSD.  If the determination remains 
adverse, both the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  
The veteran and his representative should be 
given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



